Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  159792(18)                                                                                             David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159792
                                                                   COA: 346943
                                                                   Washtenaw CC: 15-000439-FH
  TRAVIS DONALD CUNNINGHAM,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 29,
  2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 3, 2020
         a0224
                                                                              Clerk